Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-23 are pending.

Election of species
	In the requirement for election of species made by the examiner on 12/10/2021, the applicant was required to elect between a blue and a red light-gated potassium channel. The applicant elected the blue light-gated potassium channel on 02/09/2022 with traverse.
	The applicant argued the application of Wang in the Requirement for Restriction/Election filed 12/10/2021. 
The applicant argued that Wang does not disclose or suggest a method with any light-gated potassium channel. This argument has been fully considered; however, it is not persuasive. Wang describes that blue light caused the guard cells to intake potassium. 
The applicant argued that Wang does not describe a new light-activated component. This argument has been fully considered; however, this argument is not persuasive. It seems the applicant intends this to mean that Wang does not read on the claimed invention but there is no recitation of a “new light-activated component”. If the applicant intends this to mean that the method comprises introducing an element that had not previously existed in the plant then that must be recited in the claims or specification. Wang introducing an increase of H+-ATPase finding that it increased potassium intake in response to light reads on the claimed invention. 


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 10-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4, 7 and 10, “stomatal complex promoter” is indefinite because it does not have an art-accepted meaning and the applicant has not provided a limiting definition. The applicant appears to be attempting to provide a definition for a “stomatal complex promoter” but has only provided a preferred embodiment (see screenshot below from Specification). Therefore, the full scope of a “stomatal complex promoter” is unclear. For the sake of applying prior art, a broad interpretation of “stomatal complex promoter” is being used in this action. In contrast, a “guard cell-specific” promoter would be understood as having an art-accepted meaning.

    PNG
    media_image1.png
    114
    718
    media_image1.png
    Greyscale
 

Regarding claim 4, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Dependent claims that fail to cure the deficiencies are also rejected.

Improper dependency
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	The sequence of claim 4 is a functional variant of SEQ ID NO: 3 or 4 as recited in claims 5 and 6; therefore, claims 5 and 6 fail to further limit the scope of claim 4.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims include a nucleic acid construct and a method of using the construct to increase water use efficiency and carbon assimilation in a plant. The nucleic acid encodes a blue-light-gated potassium channel, a functional variant of SEQ ID NO: 3 and 4 operably linked to a regulatory sequence. A fragment of SEQ ID NO: 3 or 4 includes any sequence with as little as one nucleotide in common. 
There are no structural limitations required by the claims to provide the claimed function. This means that the scope of the claim includes any sequence observed as having the claimed function. 
The Specification does not demonstrate a sample representing the full scope of the claimed invention. The applicant only describes expressing BLINK1 (SEQ ID NO: 3) in Arabidopsis and tobacco cells finding that K+ conductance was activated (Example 1 description of Fig. 6). The Applicant also expressed BLINK1 in wild-type Arabidopsis and observed that blue light photoactivation of BLINK1 in the 
The applicant has not provided species representative of the claimed genus to demonstrate possession of the full scope of the claim, because the working example and descriptions fail to represent the broad scope of the claims.
Therefore, the applicant has failed to satisfy the written description requirement. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.	 Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Wang et al. PNAS. 111(1):533-538).
One embodiment of the claims is a method of increasing plant growth comprising expressing a blue-light-gated potassium channel in cells of the stomatal complex.  Because the method of claim 1 says “comprising”, transforming a plant to express an H+-ATPase is included.
Wang transformed Arabidopsis plants to express an increased level of H+-ATPase using the guard cell-specific promoter GC1. Wang found this had a significant effect on light-induced stomatal opening. Wang found that, in response to blue light, the increased H+-ATPase induced potassium ions (K+) into guard cells and caused stomatal opening. (First paragraph under “Discussion”, page 536, right column).
	Therefore, claims 1 and 3 are anticipated by Wang.

B.	Claims 1-7, 9-14 and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (Shi et al. Journal of Experimental Botany. 67 (8):2191-2205).
	One embodiment of the claims is a nucleic acid construct and a method of using the construct to increase water use efficiency and carbon assimilation in a plant. The nucleic acid can be a functional variant of SEQ ID NO: 3 and 4 that encodes a blue-light-gated potassium channel, operably linked to a regulatory sequence which is a stomatal complex promoter. A “stomatal complex promoter” is not defined in the specification and can be interpreted as meaning any promoter. See rejection under 112(b).
+ channel (page 13, lines 26-30), SEQ ID NO: 10.  An NCBI BLAST alignment shows that SEQ ID NO: 10 shares 100% identity with the protein “gated outwardly-rectifying K+ channel” (GORK) from Arabidopsis (Sequence ID: NP_198566.2), also known by AT5G37500. See alignment below. 
	Shi transformed Arabidopsis plants to express GORK using a 35s promoter (“Plasmid construction and plant transformation”). Shi discloses that GORK is AT5G37500. While SEQ ID NO: 10 is not specifically claimed it is a functional variant of claimed SEQ ID NO: 3 and 4. Therefore, 1-7, 9-14 and 17-23 are anticipated by Shi.
	

    PNG
    media_image2.png
    687
    587
    media_image2.png
    Greyscale

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (Shi et al. Journal of Experimental Botany. 67 (8):2191-2205) in view of Wang (Wang et al. PNAS. 111(1):533-538).
Claims 1-7, 9-14 and 17-23 are anticipated by Shi (see rejection B. under 102(a)(1)). Shi teaches that the relationship between K+ flux through GORK channels and stomata closure is well known (page 2197 right column, paragraph 2).  
Shi does not teach transforming a plant with a guard cell-specific promoter, GC1.  
Wang transformed Arabidopsis plants to express an increased level of H+-ATPase using the guard cell-specific promoter GC1.  (First paragraph under “Discussion”, page 536, right column). Wang teaches that, in response to blue light, the increase of H+-ATPase induced potassium ions (K+) to flow into guard cells and caused stomatal opening. (First paragraph under “Discussion”, page 536, right column).
It would have been obvious to substitute the 35S promoter taught by Shi with the GC1 promoter taught by Wang. A person of ordinary skill in the art would have been motivated to express the nucleic acid sequence of Shi with the guard cell-specific promoter GC1 as taught by Wang because Wang taught 
Therefore, the claimed invention is obvious over Shi in view of Wang.


Conclusion
	Claims 1-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663